Citation Nr: 0500582	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a right knee condition.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO granted service connection for a 
right knee disorder and assigned a 10 percent disability 
rating.  The veteran perfected an appeal of the assigned 
rating.


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's right knee disability is manifested by 
range of motion of zero to 138 degrees, crepitus, swelling, 
fluid in the joint and complaints of pain.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim. 
VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the veteran first raised the issue of 
entitlement to a higher initial evaluation for her right knee 
condition in her August 2002 Notice of Disagreement, which 
was clearly after the July 2002 rating decision.  VA's Office 
of General Counsel indicated in VAOPGCPREC 8-2003 that when 
VA receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, the RO provided to the veteran regarding what 
information and evidence was needed to substantiate her claim 
for service connection and the responsibilities of the 
parties in obtaining the evidence, by a May 2002 letter with 
regard to her claim for service connection.  Thereafter, by 
an April 2004 VCAA letter, the veteran was advised of the 
evidence needed to substantiate her increased rating claim, 
as well as what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
additional evidence she wanted to have considered.

In addition, in its February 2002 and December 2003 statement 
of the case and supplemental statement of the case the RO 
explained the basis for the continuation of the previously 
assigned ten percent rating for her knee disability and 
outlined the applicable criteria for rating knee 
disabilities.  The RO notified the veteran that her case was 
being sent to the Board, and informed her that any additional 
evidence that she had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform her of the evidence needed to substantiate her 
claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all relevant data has been obtained 
for determining the merits of her claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  

Factual Background

The veteran is seeking an increased disability rating for her 
service-connected right knee disability.  The veteran filed 
her claim for service connection in April 2002.

A VA medical examination was conducted in May 2002, during 
which the veteran complained of pain, weakness, giving-way, 
instability, stiffness, and swelling in her right knee.  She 
reported that any activity aggravated her knee pain, and that 
she was unable to tolerate working as a waitress due to knee 
pain.  She reported that she was unable to meet the demands 
of everyday living and that her husband performed the 
childcare and everyday duties.

The examiner found that her gait was normal and that she does 
not have a sustained limp.  The examination also revealed 
that she could walk, heel to toe, but protested because of 
pain.  She was able to flex the right knee zero to 140 
degrees but she complained of pain throughout all maneuvers.  
The examiner also found fluid in the right lateral meniscus.  
The MRI (magnetic resonance imaging) of the right knee 
revealed that the right knee was intact and there was no 
evidence of a tear to the meniscus or ligament.  The examiner 
diagnosed the veteran's symptoms as right knee pain, status 
post fall twist injury with no definitive treatment while on 
active duty.  

Another VA medical examination for her right knee was 
conducted in December 2003, during which the veteran reported 
problems going up stairs, swelling, clicking, popping, and 
radiation of pain moving up the lateral aspect of her leg.  
She also reported that her knee would give way, and that it 
was unsteady when she first arose from a sitting position due 
to stiffness.  

The physical examination of the veteran revealed some 
inflammation, but no fluid was found in the joint.  Flexion 
and extension of the right knee revealed crepitus.  Flexion 
and extension were possible from zero to 138 degrees with 
pain on further motion.  Her collateral and cruciate 
ligaments were stable on the right and left side.  The 
examiner found that there was no evidence of a post medial 
meniscal tear and her persistent symptoms of intermittent 
swelling of the joint could be due to recurrent synovitis.  

VA treatment records for the period from May 2002 through 
March 2004 show no treatment for the veteran's knee.  The 
only pertinent record was the report of the MRI conducted in 
accordance with the May 2002 examination.


Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 2002.  
Because she has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which her claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 4.3.  The United States Court of Appeals for the Federal 
Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable. Ortiz, 274 F.3d at 1365.

Analysis

The veteran's right knee condition is currently rated as 10 
percent disabling under Diagnostic Code 5257.  Although the 
veteran has complained of the knee giving way, none of the 
medical evidence shows any instability in the left knee.  
Both VA examinations revealed that the right knee was stable, 
and the 2002 MRI report revealed no abnormalities or tears.  
Thus, in the absence of objective evidence showing moderate 
subluxation or instability, the criteria for a disability 
rating in excess of 10 percent based on the provisions of 
Diagnostic Code 5257 are not met.  

A 20 percent rating could be assigned if flexion of the knee 
is limited to 30 degrees or if extension is limited to 
15 degrees.  The veteran's May 2002 and December 2003 
examinations showed no limitation of extension, and flexion 
of 138 to 140 degrees.  Normal flexion is 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.

The Board notes that the veteran complained of pain 
throughout the range of motion during the May 2002 
examination.  However, the objective findings do not support 
severe limitation of function.  Specifically, her MRI was 
normal, her gait was normal, she had no sustained limp, and 
the VA examiner had no diagnosis to render other than "knee 
pain."  Although the examiner noted that there seemed to be 
some fluid on the right lateral meniscus, such was not noted 
on the MRI.

After considering all of the evidence, the Board finds that 
an evaluation in excess of 10 percent is not warranted at any 
period of time during the course of this appeal.  The Board 
finds that, absent objective evidence of instability or 
recurrent subluxation, the 10 percent rating currently 
assigned adequately compensates the veteran for the objective 
findings of possible fluid noted on the May 2002 examination 
and the notation of increased warmth on the December 2003 
examination, as well as the subjective complaints of pain and 
limitation of function.  See Deluca, supra.

The Board finds, therefore, that the criteria for a higher 
rating for the right knee disability have not been met since 
the initiation of her claim for service connection.  
Fenderson, 12 Vet. App. at 126-27.  For that reason the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent for the right knee disability.


ORDER

Entitlement to an increased initial rating for the right knee 
disability is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


